MITCHELL, J.
I concur in the result. I think the crucial question in the case is whether the principal in the bond could have compelled the sureties to appear before the court and justify. If he could, then their doing what they were already bound to do, and could have been compelled to do, constituted no consideration for the promise of the defendant to indemnify them. On the other hand, if the principal could not have compelled them to appear and justify, their, voluntarily doing so constituted a sufficient consideration for defendant’s promise. As between the principal and the sureties, the execution of the bond by the latter was presumably without consideration, and a mere matter of accommodation to the former. This being so, I fail to see how the sureties owed any legal duty to their principal to do the still further act of accommodation of appearing before the court and justifying. I do not think he could have compelled them to do so. And, while the fact is probably immaterial in this case, I do not think the obligee in the bond had any right to compel them to justify. Suffice it, however, to say that he was not attempting to do so, but was standing on his exception to their sufficiency. The court could not compel them to appear and justify, unless some party had a legal right to compel them to do so. That the promise of defendant was not within the statute of frauds is too well settled by the authorities to be now questioned.